Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This advisory action is in response to an “After Final” application filed on 09/02/2021. No claims have been amended in this response. 
	For this office action, claims 1-20 have been received for consideration and have been examined. 
Response to Arguments
Claims Rejection under 35 U.S.C. § 103
	Applicant’s remarks with respect to rejection of claims under 35 U.S.C. § 103 have been reviewed by the examiner, however, examiner do not find them persuasive. After careful review, applicant’s remarks have been summarized as follows:
The cited references fail to teach or suggest the claimed features of: 
(1) wherein the request to authenticate the user requires one or more non-numeric metrics to authenticate the user from a user input into a user device and 
(2) after validating the request to authenticate the user that requires the one or more non-numeric metrics, generates a first numeric code based on subsequent user input into the user device, different than the one or more non-numeric metrics, in response to validating the request to authenticate the user that requires the one or more non-numeric metrics (See page 7-8).  


Examiner’s Response 
	Regarding remark # 1, examiner respectfully disagrees that cited reference of Hirano fails to teach “wherein the request to authenticate the user requires one or more non-numeric metrics to authenticate the user from a user input into a user device”. 
In response to that that examiner would like to first bring on record that that applicant’s instant specification describes different types of “non-numeric authentication metrics” as password, an identification card (e.g. a security card), a digital certificate, a finger print scan, a hand scan, a person's signature, a retinal scan, facial recognition, voice recognition, security questions, and/or the like (See [0025]). In light of [0025], primary reference of Hirano discloses a user member enters member ID and password which is similar to claimed “an authentication system that receives a request to authenticate the user, wherein the request to authenticate the user requires one or more non-numeric metrics to authenticate the user”. Examiner interprets Hirano’s member ID and password as claimed one or more non-numeric metrics. 
Applicant alleges that Hirano’s member ID and password is not equivalent to claimed “non-numeric authentication metrics”, however, examiner finds that Hirano’s member ID and password disclosed as “login authentication means” can be a magnetic card or an IC card, one created from intrinsic biological information of an individual such as a fingerprint or a retina pattern, and the like (See Hirano [0039] & [0076]), which is similar to “non-numeric authentication metrics” disclosed in instant specification [0025]. 
Regarding remark # 2, examiner respectfully disagrees that cited reference of Hirano fails to teach “after validating the request to authenticate the user that requires the one or more non-numeric metrics, generates a first numeric code based on subsequent user input into the user device, different than the one or more non-numeric metrics, in response to validating the request to authenticate the user that requires the one or more non-numeric metrics”. Examiner would like to mention that Hirano clearly teaches generating a “one-time password” after successful authentication based on user entering member ID and password. Hirano further teaches that “one-time password” may be created by the system using random numbers as claimed in the instant claims (See Hirano [0176] These one-time passwords may be automatically created by the system using random numbers or the like, or the member himself may arbitrarily select a character string as a one-time password). 
As explained above, Hirano clearly teaches that member ID and password could be “non-numeric” such as a magnetic card or an IC card, one created from intrinsic biological information of an individual such as a fingerprint or a retina pattern, and the like (See Hirano [0039] & [0076]) which is quite similar as disclosed in the instant disclosure. 
Based on above clarifications, examiner would like to emphasize that primary reference of Hirano in combination of Krantz discloses each and every feature of the claimed invention and therefore examiner is compelled to maintain the rejection. 

/S.M.A./             Patent Examiner, Art Unit 2432                                                                                                                                                                                           
/SYED A ZAIDI/             Primary Examiner, Art Unit 2432